


Exhibit 10.17

 

WAIVER AND AMENDMENT NO. 7 TO SALE AND SERVICING AGREEMENT

(VFCC Transaction with Ares Capital CP Funding LLC)

 

THIS WAIVER AND AMENDMENT NO. 7 TO THE SALE AND SERVICING AGREEMENT, dated as of
March 8, 2007 (this “Amendment”), is entered into in connection with that
certain Sale and Servicing Agreement, dated as of November 3, 2004 (as amended,
modified, waived, supplemented or restated through the date hereof, the “Sale
and Servicing Agreement”), by and among Ares Capital CP Funding LLC, as the
borrower (together with its successors and assigns in such capacity, the
“Borrower”), Ares Capital Corporation, as the originator (together with its
successors and assigns in such capacity, the “Originator”) and as the servicer
(together with its successors and assigns in such capacity, the “Servicer”),
each of the Conduit Purchasers and Institutional Purchasers from time to time
party thereto, each of the Purchaser Agents from time to time party thereto,
Wachovia Capital Markets, LLC, as the Administrative Agent (together with its
successors and assigns in such capacity, the “Administrative Agent”) and as the
Purchaser Agent with respect to Variable Funding Capital Company LLC (f/k/a
Variable Funding Capital Corporation), as Conduit Purchaser (together with its
successors and assigns in such capacity, the “VFCC Agent”), U.S. Bank National
Association, as the trustee (together with its successors and assigns in such
capacities, the “Trustee”), and Lyon Financial Services, Inc. (d/b/a U.S. Bank
Portfolio Services) as the backup servicer (together with its successors and
assigns in such capacity, the “Backup Servicer”).  Capitalized terms used and
not otherwise defined herein shall have the meanings given to such terms in the
Sale and Servicing Agreement.

 

R E C I T A L S

 

WHEREAS, the above-named parties have entered into the Sale and Servicing
Agreement, and, pursuant to and in accordance with Section 13.1 thereof, the
parties hereto desire to provide for a one-time waiver of certain provisions of
the Sale and Servicing Agreement and amend the Sale and Servicing Agreement, in
certain respects as provided herein;

 

NOW, THEREFORE, based upon the above Recital, the mutual premises and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned, intending to be
legally bound, hereby agree as follows:

 

SECTION 1.         AMENDMENTS.

 

(a)           The definition of “Hedge Amount” set forth in Section 1.1 of the
Sale and Servicing Agreement is hereby amended and restated in its entirety as
follows:

 

““Hedge Amount”:  On any day that (a) the Pool Yield is less than the Minimum
Pool Yield, (b) the Pool Yield is greater than or equal to the Minimum Pool
Yield but less than 4.0% and the sum of the Outstanding Loan Balances of all
Fixed Rate Loans is greater than $40,000,000, (c) the Pool Yield is greater than
or equal to 4.0% but less than 5.0% and the sum of the Outstanding Loan Balances
of all Fixed Rate Loans is greater than $70,000,000, or (d) the

 

--------------------------------------------------------------------------------


 

Pool Yield is greater than or equal to 5.0% but less than 7.5% and the sum of
the Outstanding Loan Balances of all Fixed Rate Loans is greater than
$120,000,000, then, in each such case, an amount equal to the product of (i) the
Weighted Average Advance Rate with respect to Fixed Rate Loans as of such date
times (ii) the sum of the Outstanding Loan Balances of all Fixed Rate Loans
included in the Collateral on such date.  If the Pool Yield is greater than or
equal to 7.5%, the Hedge Amount is $0.  The Hedge Amount for Floating Rate Loans
is $0.  The applicable Pool Yield for any day on which the Pool Yield is not
calculated shall be the most recently calculated Pool Yield.”

 

(b)           Section 10.1(n) of the Sale and Servicing Agreement is hereby
amended and restated in its entirety as follows:

 

“(n)         on any day, the aggregate Hedge Notional Amount in effect for that
day under all Hedge Transactions is less than the Hedge Amount on that day, and
the same continues unremedied for a period of the later of 15 calendar days or
the next succeeding Reporting Date; or”

 

Pursuant to Section 8.6(h) of the Sale and Servicing Agreement, the
Administrative Agent hereby directs the Trustee to enter into this Amendment.

 

SECTION 2.         WAIVER.

 

Each of the undersigned parties hereby waives any and all defaults under the
Sale and Servicing Agreement (including Section 10.1(n) of the Sale and
Servicing Agreement), Unmatured Termination Events or Termination Events which
are or may be, immediately or with the passage of time, a result of or
occasioned solely by, for each date from and including January 1, 2007 to and
including the effective date of this Amendment, the occurrence of the aggregate
Hedge Notional Amount in effect for such date under all Hedge Transactions being
less than the Hedge Amount on such date.

 

SECTION 3.         AGREEMENT IN FULL FORCE AND EFFECT AS WAIVED AND AMENDED.

 

Except as specifically waived and amended hereby, all provisions of the Sale and
Servicing Agreement are hereby ratified and shall remain in full force and
effect.  This Amendment shall not be deemed to expressly or impliedly waive,
amend or supplement any provision of the Sale and Servicing Agreement other than
as expressly set forth herein, and shall not constitute a novation of the Sale
and Servicing Agreement.

 

SECTION 4.         REPRESENTATIONS.

 

Each of the Borrower and the Servicer represent and warrant as of the date of
this Amendment as follows:

 

 

- 2 -

--------------------------------------------------------------------------------


 

(i)            it is duly incorporated or organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation or
organization;

 

(ii)           the execution, delivery and performance by it of this Amendment
are within its powers, have been duly authorized, and do not contravene (A) its
charter, by-laws, or other organizational documents, or (B) any Applicable Law;

 

(iii)          no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment by or against it;

 

(iv)          this Amendment has been duly executed and delivered by it;

 

(v)           this Amendment constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity;

 

(vi)          it is not in default under the Sale and Servicing Agreement, as
amended hereby; and

 

(vii)         upon giving effect to this Amendment, there is no Termination
Event, Unmatured Termination Event, or Servicer Default.

 

SECTION 5.         CONDITIONS TO EFFECTIVENESS.

 

The effectiveness of this Amendment is conditioned upon delivery of executed
signature pages by all parties hereto to the Administrative Agent.

 

SECTION 6.         MISCELLANEOUS.

 

(a)           This Amendment may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.

 

(b)           The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.

 

(c)           This Amendment may not be amended or otherwise modified except as
provided in the Sale and Servicing Agreement.

 

(d)           The failure or unenforceability of any provision hereof shall not
affect the other provisions of this Amendment or the Sale and Servicing
Agreement.

 

 

- 3 -

--------------------------------------------------------------------------------


 

(e)           Whenever the context and construction so require, all words used
in the singular number herein shall be deemed to have been used in the plural,
and vice versa, and the masculine gender shall include the feminine and neuter
and the neuter shall include the masculine and feminine.

 

(f)            This Amendment represents the final agreement between the parties
only with respect to the subject matter expressly covered hereby and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties.  There are no unwritten oral agreements between the
parties.

 

(g)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICT OF
LAWS PROVISIONS.

 

[Remainder of Page Intentionally Left Blank]

 

 

- 4 -

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

CONDUIT PURCHASER:

VARIABLE FUNDING CAPITAL
COMPANY LLC (f/k/a Variable Funding
Capital Corporation)

 

 

 

By:

Wachovia Capital Markets, LLC,
as attorney-in-fact

 

 

 

 

 

By:

/s/ Douglas R. Wilson, Sr.

 

 

 Name: Douglas R. Wilson, Sr.

 

 

 Title: Director

 

 

 

 

THE ADMINISTRATIVE AGENT
AND THE VFCC AGENT:

WACHOVIA CAPITAL MARKETS, LLC

 

 

 

 

By:

/s/ Manav Suri

 

 

 Name: Manav Suri

 

 

 Title: Vice President

 

 

 

 

THE BORROWER:

ARES CAPITAL CP FUNDING LLC

 

 

 

 

 

By:

/s/ Richard S. Davis

 

 

 Name: Richard S. Davis

 

 

 Title: Executive Vice President

 

 

 

 

THE ORIGINATOR
AND THE SERVICER:

ARES CAPITAL CORPORATION

 

 

 

By:

/s/ Michael Arougheti

 

 

 Name: Michael Arougheti

 

 

 Title: President

 

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

THE TRUSTEE:

U.S. BANK NATIONAL ASSOCIATION,
not in its individual capacity but solely as
Trustee

 

 

 

 

 

 

 

By:

/s/ Joel D. Cough

 

 

 Name: Joel D. Cough

 

 

 Title: Assistant Vice President

 

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to
as of the date first written above:

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Hedge Counterparty

 

 

 

 

 

By:

/s/ Kim V. Farr

 

 

 Name: Kim V. Farr

 

 

 Title: Director

 

 

--------------------------------------------------------------------------------
